United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-51105
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SUZETTE MICHELE GREEN,
also known as Susan B. Green,
also known as Susan M. Green,
also known as Susan S. Green,
also known as S. M. Green,
also known as Michele Suzette Green,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-02-CR-140-ALL-H
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Suzette Michele Green pled guilty to several crimes stemming

from a credit fraud scheme.   Green contests the sentence imposed,

arguing that the district court erred in applying an enhancement

for abuse of a position of trust because the government failed to

offer sufficient evidence suggesting that her employment with the

Internal Revenue Service significantly facilitated her crimes.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No.    02-51105
                                  -2-

     The contents of the presentence investigation report are

generally of sufficient reliability to be the basis of

sentencing.   United States v. Taylor, 277 F.3d 721, 724 (5th Cir.

2001).   The report indicates that Green used her position to gain

information in order to falsify a lease application.   Because the

presentence investigation report’s account of Green’s abuse of

her position of trust bears sufficient indicia of reliability,

the district court permissibly relied upon it and its findings of

fact are not clearly erroneous.

     AFFIRMED.